Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 1 of 28 PagelD 1

 

 

 

AO 91 Rev. W/ML) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

Middle District of Florida

 

United States of America )
ivan uilh Ariza Cate No: .
| "8:20 2198 AAS
Defendant(s) ,
CRIMINAL CO MPLAINT

L, the complainant in this case, st

On or about the date(s) ol ___ November 13, 2020

Middle District of Florida

Code Section

ate that the following is true to the best of my knowledge and belief.

in the counly of ; Hillsborough in the

, the defendant(s) violated:

Offense Description

18 U.S.C. § 1951 Interference with commerce by robbery

This criminal complaint is based on these facts:

See Affidavit

a Continued on the attached sheet.

Swarn to before me and signed in my presence.

Date: Lovins 26 Da.

LIZ

   
  

 

 

Complainant's signature

Yannick Deslauriers, Special Agent, ATF
Printed name anel litle a

 

 

rho Apd Sarai _

? 5... .
Jud@e's signature

Amanda Arnold Sansone, U.S, Magislrate Judge

 

City and state; Govt, Fu

Printed’ name and title
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 2 of 28 PagelD 2

 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANTS
I, Yannick Deslauriers, being duly sworn, hereby state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I am a Special Agent with the Bureau of Alcohol, Tobacco,
Firearms and Explosives (“ATF”), and have been so employed by the United
States Department of Justice since January 2009. I have approximately 21
years of law enforcement training and experience. This training and
experience includes, but is not limited to, the earning of a Bachelor of Science
Degree in the field of Criminal Justice with a minor in Psychology from the
University of Tennessee, and the completion of the Metropolitan Nashville
Police Academy. I was subsequently employed with the Metropolitan
Nashville Police Department in Nashville, Tennessee for approximately nine
years, including four years assigned to a street level narcotics unit. Upon
being hired by ATF, I completed the Federal Law Enforcement Training
Center’s Criminal Investigator Training Program and ATF Special Agent
Basic Training program.

2. I am authorized to investigate violations of laws of the United
States, including violent crimes and narcotic offenses, and to execute warrants
issued under the authority of the United States. I am currently assigned to the

ATF Tampa Division. During my employment as an ATF Special Agent and

 

fee mentee RO NE RE RT OT LQa Re HE
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 3 of 28 PagelD 3

nine previous years as a police officer and detective with the Nashville Police
Department, I have participated in numerous investigations which have

‘resulted in the arrests of numerous individuals and the seizures of currency,
financial ledgers, firearms, controlled substances, and indicia of controlled
substance trafficking. During the course of these investigations, I have
conducted or participated in physical and electronic surveillance, and I have
conducted numerous debriefings of informants, cooperating defendants, and
other individuals cooperating with the United States. I have executed or
assisted in executing numerous search warrants resulting in the seizure of
firearms, narcotics, narcotics records, and financial documents.

3. The statements contained in this affidavit are based in part on
my personal observations, background, experience, and training as an ATF
Special Agent, and also information provided by other ATF agents, detectives
with the Tampa Police Department (“TPD”), and a Florida Department of
Corrections employee. This affidavit is intended to show merely that there is
sufficient probable cause for the requested warrant and does not set forth all of
my knowledge about this matter.

4, I submit this affidavit in support of a complaint against Ivan
Justin ARIZA for interfering with commerce by robbery, in violation of 18

U.S.C. § 1951.

 

 

ce REE REE RO PRR nr Tm ae
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 4 of 28 PagelD 4

5. The complaint concerns the investigation of six robberies that
law enforcement believes were committed by Ivan Justin ARIZA. The six
businesses that were robbed conduct interstate commerce as a regular part of
their operations. Further, pertinent to the investigation, a burglary incident
occurred involving a black Kia Soul on November 15, 2020, at the BP gas
station located at 2790 Manatee Ave E., Bradenton, FL.

6. I submit that there is probable cause for the issuance of a warrant
for the arrest of ARIZA for a violation of 18 U.S.C. § 1951, specifically the
robbery referenced below as Robbery #2, occurring on or about November
13, 2020.

7. The facts in this affidavit comes from my personal observations,
my training and experience, information obtained from other law enforcement
officers, agents, and witnesses, the physical evidence gathered in this case, and
my review of law enforcement reports. This affidavit is intended to show
merely that there is probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

PROBABLE CAUSE
Robbery #1
8. On Tuesday, November 10, 2020, at approximately 9:30 A.M.,

an unknown man entered the Exxon Mobile Gas Station located at 4911 N.

 

pe nepreamy: rene PR dem oe nn ree he
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 5 of 28 PagelID 5

301 Hwy., in Tampa, Florida through the front door. The man was identified
as wearing black neck gaiter over his nose, red tint and frame sunglasses, dark
colored sweater zipped up with the hood up, dark colored pants and dark
colored shoes. The victim described the man as approximately 5’8”, and
approximately 150 Ibs. The man put the pistol, which appeared to be dark in
color, under the plastic divider and demanded the money from the register.
The man placed the stolen money into his right pants pocket, The man left
the Exxon Mobile store from the same front entrance door and got into a
black Kia Soul that was parked backed in south of the front entrance with the

~ tag covered. The Kia departed northbound from the business.

 
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 6 of 28 PagelD 6

Robbery #2

9. On Friday, November 13, 2020, at approximately 9:55 A.M., an
unknown man entered the Marathon Gas Station located at 2704 E. College
Ave., in Ruskin, Florida through the front door. The man was identified as
wearing a white face covering, a black hooded sweater, dark colored cargo
shorts, and dark colored shoes. The man had the hood of his sweater pulled
over his head. The victim described the suspect as approximately 5’8”, brown
eyes, with a thin to medium build. The man pointed a black pistol at the store
clerk and demanded money. The cashier handed the male all of the cash in the
register drawer. The man left the store from the same front entry door and got
into the front passenger side of a black Kia Soul. A witness stated a black
female was driving the vehicle. The vehicle tag was covered with a white
plastic bag. The vehicle exited the parking and traveled East on E. College
Ave..

Men are patent

RAE OH, Sp mR

sense COMERS MYO a, CREME AN A EEE

semen cham nea aR REE err emy

sete cent ca nee Ae LR NT MEE
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 7 of 28 PagelD 7

 

Robbery #3

10. On Saturday,.November 14, 2020, at approximately 1:57 A.M.,
an unknown man entered the Speedlane Gas Station located at 501 N. County
Line Rd., Plant City, Florida through the front door. The man was identified
as wearing black sunglasses, a black cloth that covered his face that also
covered his head, a solid black T-shirt, black and red gym shorts, and black
shoes. The man pointed a black pistol at the store clerk and demanded money.
The clerk handed the man the cash in both register drawers and then exited
the store from the same front entry door. Prior to the robbery, surveillance
video of the parking lot showed the man exit the back driver side seat of a

black Kia Soul. The vehicle tag was covered with a white cloth. The man got -
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 8 of 28 PagelD 8

into the back driver side of the black Kia Soul. The vehicle exited the parking

lot and traveled North onto N. County Line Rd.

 

Robbery #4

11. On Tuesday, November 17, 2020, at approximately 8:14 P.M.,
an unknown man entered the Mobil Gas Station located at 2010 N. Wheeler
St., Plant City, Florida through the front door. The man was identified as
wearing black sunglasses, a black cloth that covered his face that also covered
his head, a solid black T-shirt, black pants, and black shoes with light colored
soles. The man followed the store clerk towards the register. As the cashier
attempted to close the register area door, the man forced his way into the

register area. The man pointed a black pistol at the store clerk and demanded
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 9 of 28 PagelD 9

money. The clerk handed the man the cash from the register drawer. The man
left the store from the same front entry door and got into the front passenger
side of a black Kia Soul. The vehicle tag was covered with a black cloth. The

vehicle exited the parking lot and traveled North on N. Wheeler St.

 

Robbery #5

12. OnSunday, November 22, 2020, at approximately 4:30 A.M., an
unknown man entered the 7-Eleven convenience store located at 12902
Newsome Rd., Dover, Florida through the front door. The man was identified
wearing a black cloth that covered his face, a black jacket completely zipped

up with the hood over his head, a white undershirt, black pants, black shoes,
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 10 of 28 PagelD 10

and one black glove on his right hand. The man waited for customers to exit
the store, then approached the cashier and ordered pizza. When asked for
payment, the man presented the grip of a black handgun and demanded the
cashier to give him the money from the register drawer. The cashier handed
the man the cash from the register drawer. The man left the store from the
same front entry door and got into the front passenger side of a black Kia
Soul. The vehicle tag was not recovered. The vehicle exited the parking lot

and traveled North on McIntosh Rd.

 
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 11 of 28 PagelD 11

Robbery # 6

13. OnSunday, November 22, 2020, at approximately 6:22 AM, an
unknown man entered the Circle K convenience store located at 7205 55% Ave
E., Bradenton, Florida through the west-side door. The man was identified
wearing a black cloth that covered his face, a black skull cap, a black shirt with
a white undershirt, long black shorts, and black shoes. The man approached
the cashier at the front register and pointed a small silver pistol at the cashier.
The man demanded the cashier to give him the money or he will shoot him in
the leg. The man held the pistol with his left hand as he wiped the counter
with a bandana with his right hand. The cashier handed the man the cash
from the first register drawer and failed to open the second register drawer.
The man then followed the cashier to the back office and retrieved the key for
the ATM. The cashier and the man returned to the front of the store and the
cashier opened the ATM. The cashier handed the man the money from the
ATM. The man left the store from the same west-side door and got into the
front passenger side of a black Kia Soul. The vehicle tag was not recovered.

The vehicle exited the parking lot and traveled East bound.

10

— ape premier a emote eR

 

 

 

 

oon A ORS A ENGR LON Tegr renin nn NT
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 12 of 28 PagelD 12

 

14. Investigators compared the videos from the six businesses.

Investigators believed that the suspect vehicle was similar in all six robberies.
All six videos showed a newer model black Kia Soul with the front passenger
window not tinted and the rear window and rear passenger side tinted. The
video also showed that the rims were similar in design and color. In all six
incidents, the suspect covered the vehicle’s license plate or the tag could not be
retrieved. The videos also showed the similar pistol brandished in each
robbery. In all six robberies the suspect held the pistol with his left hand. Still

photos from the robberies follow:

11
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 13 of 28 PagelD 13

Robbery #1

 

12
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 14 of 28 PagelD 14

Robbery #3

 

13
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 15 of 28 PagelD 15

Robbery #5

 

Robbery #6

 

Supplemental Information

15. Agents were notified that a burglary incident occurred in

Bradenton, FL on Sunday, November 15, 2020 involving a black Kia Soul.

14
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 16 of 28 PagelD 16

Agents met with Bradenton Police Department detectives and reviewed the
video and reports pertaining to the incident. A woman reported her vehicle
was burglarized while at the BP gas station located at 2790 Manatee Ave E.,
Bradenton, FL. Officers responded to the BP gas station and reviewed the
video footage. The video showed a black Kia Soul arrive at the gas station. A
white male wearing a black cloth on his head exited the front passenger seat, a
black female wearing athletic clothes exited the backseat, and a black female’
wearing a tank top and hat exited the driver seat. The white male approached
a black male wearing a white shirt and glasses sitting in an older Buick sedan
near the entrance of the store. The dtiver and front passenger of the Kia Soul
entered the store and retrieved the victim’s car keys while she was distracted,
playing an arcade game. The white male opened the victim’s vehicle and
retrieved several credit cards and an iPhone cellphone. The man returned to
the front passenger seat of the Kia Soul holding items under his shirt. The
black females returned to the vehicle. Once they returned, the black male with
glasses approached the vehicle and attempted to distract patrons while the
white male exited the vehicle and returned towards the victim’s car. The white
male returned to the Kia Soul and the vehicle departed the gas station.

16. Agents observed that the black Kia Soul had similar hub cap rims

to the rims in the armed robberies. Agents observed that the front passenger

15

Ars intent nent ae

 

 

 
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 17 of 28 PagelD 17

side tint was lighter than the back passenger side window and rear window;
matching the black Kia Soul in the armed robberies. Agents also noticed an
unidentified white decal located under the “Soul” on the rear of the vehicle
similar to the black Kia Soul in the armed robberies. Agents also noticed that
the white male suspect from the BP had a similar head cloth, black shirt with

white undershirt, and black pants as the robbery suspect.

 

16
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 18 of 28 PagelD 18

 

Identification of Ivan Justin ARIZA

 

17. On Monday, November 23, 2020 investigators traveled to the BP
gas station, located at 2790 Manatee Ave E., Bradenton, FL and noticed the
unidentified black male in an older model Buick sedan from the burglary
incident at the BP. Investigators retrieved the FL Tag number LGNF60 from
the Buick. Agents queried the tag on a law enforcement database and found a
William Steve Griffin (B/M: DOB: 12/29/1988) associated to the Buick. A
query of Griffin on DAVID located a picture of him that identified him as the
black male with glasses from the BP gas station. A query of Griffin’s possible

associates revealed an Ivan Justin ARIZA (W/M; DOB: 12/23/1980) from a

t7
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 19 of 28 PagelD 19

2019 police report. Agents queried the Florida Driver and Vehicle Information
Database (DAVID) and found a picture of ARIZA that identified him as the
white male from the burglary incident at the BP gas station. A criminal
activity review of ARIZA revealed that in October 2020 witnesses stated that
they saw him with a gun and driving a black Kia Soul. ARIZA’s relative,
Tomi Lyn Zeamer has a black 2014 Kia Soul bearing FL tag QDHL36
registered under her name. In July of 2020, ARIZA was accused of shooting a

firearm during an altercation.

William Griffen Ivan Justin ARIZA

 

18. Acriminal history query of ARIZA revealed ARIZA had been
arrested for a felony drug trafficking offense on December 1, 2019. Agents
obtained ARIZA’s latest mugshot (shown below), depicting ARIZA with

short hair.

18
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 20 of 28 PagelD 20

 

19. Further review of the surveillance video related to the vehicle
burglary showed that ARIZA was wearing a cloth on his head consistent with
that worn by the robbery suspect on robberies #3, #4, and #6.

ARIZA on 11/15/2020 Robbery #3

 

19
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 21 of 28 PageID 21

Robbery #4 Robbery #6

  

20. Investigators queried FL tag QDHL36 on a license plate reader
database and found no results. Investigators reviewed the incident reports
pertaining to ARIZA and found that a black Kia Soul with Florida Tag
PXKF84 was associated to ARIZA. Investigators queried the tag number and
found that it did not come back to a black Kia Soul. The tag number was
associated to a 2009 Green 4dr Toyota, the tag was registered to a Jaylynn
Pringley, residing at 1829 Princeton Oaks Cir., Brandon, FL. Investigators
drove around the apartment complex and located a black Kia Soul (TARGET
VEHICLE) bearing the plates PXKF84 in the parking lot. The vehicle had a

decal on the bottom left of the trunk door matching the vehicle in robbery #3.

20
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 22 of 28 PagelD 22

11/24/20 Surveillance Robbery #3

 

21. On November 25, 2020, I searched Facebook and Instagram for
ARIZA’s social media profiles. I identified two of ARIZA’s Facebook profiles
as “Justin Ariza” and “Colombian Nektie”, both of which depicted pictures,

posts, and selfies of ARIZA, indicating they were controlled by ARIZA.

21

acetone corer TT me
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 23 of 28 PageID 23

Instagram Facebook
4 34 104 Colombian Nektie added atemporary ‘*
Posts Followers Following profile picture.
Oct3-@
Colombian Nektie

E.B.G. TOUCH MONEY

   

 

 

22.  Ithen viewed one of ARIZA’s Instagram “followers” identified
by Instagram name “yolondagreen710.” The Instagram account contained
only two posts, both dated November 13, 2020. November 13, 2020 is the
date that the Ruskin Marathon Gas Station was robbed (Robbery #2). The
two posts contained a video and a picture of ARIZA and a black female
identified as Yolonda GREEN (DOB: 4/22/1999). In both posts, ARIZA
and GREEN are shown seated in a black vehicle. The posts are apparent
selfies. ARIZA is pictured wearing a black hoodie consistent with the hoodie

worn during robberies #1, #2, and #5. Additionally, the Instagram posts

ze
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 24 of 28 PagelD 24

show ARIZA holding a handgun consistent with the one used in all of the
robberies. Closer inspection of the video revealed that the video was captured
in selfie-mode, making the video a mirror image. Taking this detail into
account, it was apparent that ARIZA was holding the handgun in his left
hand, consistent with the robber in all six robberies. The video-post reads:

e IF HE SLIDING IM RIDING

e IF HE SHOOT IM SHOOTING

e IF HE FIGHTIIM FIGHTING

e WELIKE BONNIE & CLYDE

e JLOVE YOU BESTIE 4 EVER

. 23

 

seem erte:
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 25 of 28 PageID 25

ve

® ®@ ® o 9

Aan f
YBAd P WLSAGNOA IAD!
JOA19 F FINNOS FHT 3M
ONILHOW WI LHSId JH al
ONUOGHS WI LOOHS 3H di
ONION WI ONIGIS JH 41 OLLUaaBepuojod

omit
M ‘ AD0O

 

 

im @ @ © sda NILSAr

i O PF PP VTISINSAV 8 VNVINV
STul9 WNsAILNVAE @ AJOYSHLOW
Ud21Q EPUOOA

Bulmojjo4 SseMoljo4  $]SOd
LZ 82 G

 

OLZuaaiBepuojoA »

 

14 PUrTsy Mae dyy
OLZuUsalBepunjod

WOO | 6)S0q >
- OU N TAM OW NO TOA
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 26 of 28 PagelD 26

Instagram post dated 11/13/20

© yolondagreen710
Marritt Island Fl

 

like

November 13

a 2 8 8 @®

 

2D
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 27 of 28 PagelD 27

Robbery # 2

 

23. Further review of the Instagram video revealed the interior light
assembly of the vehicle that ARIZA and GREEN were seated in. The interior

light assembly was consistent with that belonging to a 2014 Kia Soul.

26
Case 8:20-mj-02198-AAS Document1 Filed 11/25/20 Page 28 of 28 PagelD 28

ve Fe caast3
Still-shot from Instagram video Internet query “2014 Kia Soul Sun visor

cen? t i n Paes ¢
8 alt . ° ‘ AX. . Of 201d ha soul gus viser

   

yolonceqreanyi0 iT HE SLIDING IM RIDING
iF HE SHOOT “M4 SHOOTING

FE FIGMTIM FIGHTING. (27:
Ply

CONCLUSION
24. WHEREFORE, based on the forgoing, | respectfully request that

the Court issue a warrant for the arrest of Ivan Justin AZ. POLE

 

Yanni Lge Special Agent
Bureau of Alcohol, Tobacco, Firearms
and Explosives

Affidavit submitted by email and attested to me as true and accurate by
telephone consistent with Federal Rules of Criminal Procedure 4.1 and
41(d)(3), this _2<S__ day of November 2020.

AWANDA A. SANSONE
United States Magistrate Judge

a7
